—In an action for breach of a joint venture agreement, the defendant appeals from an order of the Supreme Court, Kings County (Held, J.), dated November 22, 1993, which denied its motion to vacate a prior order of the same court, dated October 13, 1993, granting the plaintiff partial summary judgment upon the defendant’s default in opposing the motion.
*628Ordered that the order is affirmed, with costs.
Since the defendant has not shown a reasonable excuse for its default in opposing the plaintiff’s motion for summary judgment, nor a meritorious defense, the court did not err in denying the defendant’s motion to vacate the prior order entered upon the defendant’s default (see, CPLR 5015 [a] [1]; Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693; Stewart v Warren, 134 AD2d 585). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.
55